Name: Commission Implementing Decision (EU) 2017/1256 of 11 July 2017 on templates and procedures for the exchange of information on the EURES network national work programmes at Union level (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: labour market;  information and information processing;  employment;  executive power and public service
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/24 COMMISSION IMPLEMENTING DECISION (EU) 2017/1256 of 11 July 2017 on templates and procedures for the exchange of information on the EURES network national work programmes at Union level (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (1), and in particular Article 31(5) thereof, After consulting the EURES Committee, Whereas: (1) Regulation (EU) 2016/589 calls for an efficient system at Union level for exchanging information on national, regional and sectorial labour supply and demand to be set up between the Commission and the Member States and to be used as a basis for Member States to underpin practical cooperation within the EURES network. (2) Article 30(1) of Regulation (EU) 2016/589 requires Member States to collect and analyse gender disaggregated information on labour shortages and labour surpluses on national and sectorial labour markets, paying particular attention to the most vulnerable groups in the labour market and regions most affected by unemployment, and EURES activities at national and, where appropriate, cross-border level. (3) Article 31(1) of Regulation (EU) 2016/589 requires the National Coordination Offices to draw up national work programmes for the activities of the EURES network in their Member States. The sharing of the national work programmes under a programming cycle among Member States should enable the National Coordination Offices to direct the resources of the EURES network towards appropriate actions and projects and thereby steer the development of the network as a more result-oriented tool responsive to the needs of workers and employers according to the dynamics of the labour markets. (4) The exchanges between National Coordination Offices and the European Coordination Office on their respective work programmes and a joint analysis of the drafts would improve the functioning of the network, increase transparency and enhance the cooperation opportunities within the network. (5) To give effect to Article 31 of Regulation (EU) 2016/589, the National Coordination Offices should gather and examine the information available at national level referred to in this provision as part of the preparation of the national work programme and are invited to take into account any relevant reports and documents available at Union level. (6) Pursuant to Article 31(2) of Regulation (EU) 2016/589 the national work programmes drafted by the National Coordination Offices should be developed on an annual basis and should specify the main activities to be carried out within the EURES network, the overall human and financial resources allocated for their implementation and the arrangements for the monitoring and evaluation of the activities planned. (7) The European Commission shall establish a common template for national work programmes, the structure of which shall reflect the overall aim of Regulation (EU) 2016/589, to ensure that all Member States identify the main activities carried out in terms of the support services to both workers and employers referred to in Articles 21 to 28 of Regulation (EU) 2016/589. (8) A common schedule for preparing national work programmes should be established, building on the experiences gained with cooperation on joint programming among National Coordination Offices under Commission Implementing Decision 2012/733/EU (2) and allowing for sufficient flexibility given different national set ups. (9) All potential synergies with the arrangements and procedures for the data collection and analysis of several areas of EURES activity carried out at national level pursuant to Article 32 of Regulation (EU) 2016/589 should be exploited, in particular so that the national work programmes use indicators that build on existing practice within Public Employment Services and that are consistent and contribute to the data collection exercise referred to in the implementing acts to be adopted under Article 32(3) of Regulation (EU) 2016/589. (10) EURES staff in EURES Members and Partners should have access to the relevant information of national work programmes in order to better contribute to the achievements of the EURES network as established in Article 6 of Regulation (EU) 2016/589. (11) The information gathered under national work programmes on activities and results can constitute an important contribution to the preparation of the report on EURES activity the Commission is called to submit every two years pursuant to Article 33 of Regulation (EU) 2016/589 to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions and it is therefore necessary to examine which parts of the work programmes can be made available for this purpose, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down the arrangements necessary for the exchange of information within the EURES network on programming its activities. To that end, it provides for the template to be used by National Coordination Offices when drawing up their national work programmes pursuant to Article 31(2) of Regulation (EU) 2016/589 and sets out the procedures for the exchange of information relating to the national work programmes at Union level. Article 2 The organisation of the programming cycle 1. Each National Coordination Office shall draw up each year a national work programme for the activities of the EURES network in its Member State in accordance with the template indicated in Annex I. 2. The draft national work programmes shall be made available to all National Coordination Offices who will have the opportunity to make enquiries about the planned activities and to make suggestions for cooperation and exchange of information in relation to the activities. 3. The representatives of social partners at Union level participating in the Coordination Group shall be given the opportunity to comment on the draft national work programmes. 4. After the period given for comments, the final national work programmes shall be available to all National Coordination Offices. 5. The national work programmes shall use as much as possible the indicators and targets applicable to the implementing acts to be adopted under Article 32(3) of Regulation (EU) 2016/589. 6. The national work programmes may use other additional indicators. 7. The National Coordination Offices shall report yearly on the implementation of the national work programmes, identifying results of the planned activities. Article 3 Roles and responsibilities of the National Coordination Offices The National Coordination Offices shall, in their respective Member State, be responsible for: (a) gathering, analysing and sharing the necessary information pursuant to Article 30 of Regulation (EU) 2016/589 for the purpose of preparing their draft national work programme; (b) drafting their national work programme using the template in Annex I; (c) respecting the deadlines set out in Annex II for the submission of draft national work programmes; (d) making their draft national work programme available to the network using the means provided for by the European Coordination Office; (e) participating in the joint review exercise of draft national work programmes with a view to finalising such programmes and increasing practical cooperation in delivering the support services to workers and employers; (f) finalising the national work programme after the joint review; (g) updating the national work programme whenever necessary and making the updates available to the network using the means provided for by the European Coordination Office; (h) reporting on the implementation of activities laid down in the national work programme respecting the deadlines set out in Annex II; Article 4 Roles and responsibilities of the European Coordination Office The European Coordination Office shall be responsible for supporting the exchange of information among Member States on the national work programmes and the joint review exercise, in particular by: (a) sharing information relevant for Article 30 of Regulation (EU) 2016/589 which is available at Union level with the National Coordination Offices to assist them with the preparation of their draft national work programmes; (b) developing and maintaining a tool on the EURES portal Extranet that makes available to the National Coordination Offices the template referred to in Article 7 and any related information on how to fill it in and submit it and provides the National Coordination Offices with an opportunity to review and comment on each other's national draft work programmes; (c) supervising the application of the deadlines set out in Annex II for the submission of draft national work programmes, the joint review exercise and the reporting on the implementation of national work programmes; (d) providing any other tools, training and support necessary to facilitate exchange of information and mutual learning on the programming cycle; (e) making available to the whole EURES network through a dedicated section on the EURES portal Extranet the relevant elements of the programming cycle with a view to increase transparency and mutual learning; (f) encourage National Coordination Offices to ensure consistency between the application of Article 31 and 32 of Regulation (EU) 2016/589; (g) keeping the Coordination Group regularly informed on the functioning of the programming cycle and, where necessary, propose modifications to the template and the procedures. Article 5 Roles and responsibilities of EURES Members and Partners EURES Members and Partners shall contribute to the EURES programming cycle by: (a) providing data on their financial and human resources available and activities planned that will feed into the national work programme; (b) implementing the relevant activities of the national work programme; (c) providing data on the implementation of their activities that will feed into the national activity report. Article 6 Roles and responsibilities of the Coordination Group 1. The Coordination Group shall closely monitor the application of Article 31 of Regulation (EU) 2016/589 and serve as a forum to exchange views and best practice with a view to improving the functioning of the EURES programming cycle. 2. The Coordination Group shall once a year undertake a review of the application of this Decision, which will constitute the contribution of the EURES Coordination Group to the activity and ex post evaluation reports by the Commission in accordance with Articles 33 and 35 of Regulation (EU) 2016/589. 3. The Coordination Group shall decide which elements of the national work programmes and national activity reports are relevant for all EURES staff and therefore should be accessible on the EURES portal Extranet to ensure an appropriate implementation of the EURES programming cycle and achievement of the objectives of the EURES network as established in Article 6 of Regulation (EU) 2016/589. 4. The Coordination Group shall decide which information stemming from the EURES programming cycle is of relevance for and can be used to draft the reports on EURES activity in application of Article 33 of Regulation (EU) 2016/589. Article 7 Template 1. The National Coordination Offices shall use an electronic version of the template reproduced in Annex I for the drafting of their national work programmes. 2. The National Coordination Offices may include as many activities as appropriate under each section of the template reproduced in Annex I. 3. If the tool referred to in Article 4 (b) or any information and documentation related to it needs to be adapted or modified, the European Coordination Office shall, before adopting a new version, consult the Coordination Group, in accordance with Article 14 of Regulation (EU) 2016/589. Article 8 Process 1. The National Coordination Offices shall follow the schedule reproduced in Annex II for the preparation of the national work programmes. 2. After the adoption phase, the national work programmes or parts of them may be available to the EURES network on the EURES portal Extranet. Article 9 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 107, 22.4.2016, p. 1. (2) Commission Implementing Decision 2012/733/EU of 26 November 2012 implementing Regulation (EU) No 492/2011 of the European Parliament and of the Council as regards the clearance of vacancies and applications for employment and the re-establishment of EURES (OJ L 328, 28.11.2012, p. 21). ANNEX I TEMPLATE TO BE USED BY THE NATIONAL COORDINATION OFFICES TO DRAW UP THEIR ANNUAL WORK PROGRAMMES The electronic version of this template and any consolidated subsequently modified versions of it will be available for the National Coordination Offices on the EURES portal. The activities mentioned below within the different sections of the template are indicative and not exhaustive. 1. EXECUTIVE SUMMARY It provides a concise overview of the priorities and main activities of the work programme for the reference period. 2. GENERAL SUPPORT SERVICES 2.1. Support services for workers It provides an overview of the activities supporting workers such as:  matching and placement activities (including assistance with drawing up job applications and CVs)  organisation of recruitment events  provision of general information and guidance  provision of specific information and guidance (e.g. on working and living conditions of a country of destination)  other, if applicable 2.2. Support services for employers It provides an overview of the activities supporting employers including specific support for SMEs such as:  matching and placement activities (including assistance with drawing up job requirements and job vacancies)  organisation of recruitment events  provision of general information and guidance  provision of information on the specific rules related to recruitment from another Member State and on factors which can facilitate such recruitment  other, if applicable 3. SPECIFIC SUPPORT SERVICES 3.1. Support to apprenticeships and traineeships 3.2. Support services in cross-border regions It provides an overview about the activities in support of frontier workers and employers on the labour market in border regions, such as:  matching and placement activities  provision of information relevant to the specific situation of frontier workers and employers  development of one-stop-shop solutions for support to frontier workers and employers  other, if applicable 3.3. Post-recruitment assistance It provides overview of the activities undertaken in order to ensure a better integration of the mobile worker in his/her new position such as:  general information/awareness-raising activities for employers about integration of recruited workers  information about training activities available that are relevant for the integration of workers (e.g. language training)  other, if applicable 3.4. Other activities and contributions to other programmes It provides information on the participation in specific workers' mobility schemes financially supported by EU budget or national sources, participation in bilateral or multilateral projects addressing workers' mobility and any other activity that does not fit into the categories mentioned above. 4. RESOURCES AND GOVERNANCE 4.1. Human resources Estimated total number of full time equivalent staff working in EURES (National Coordination Office, EURES Members and Partners) 4.2. Financial resources Estimated resource allocation in EUR available to these member organisations with a breakdown by source: national sources, EU budget (if applicable) and other (if applicable). 4.3. IT/Infrastructure IT tools and infrastructure dedicated to EURES activity as well as access to other tools shared with EURES Members (e.g. PES general infrastructure) and Partners. 4.4. Governance It provides an overview of activities in support of the functioning of the national network such as:  awareness-raising activities for the national network  interoperability and cooperation between the National Coordination Office and EURES Members and Partners of the national network  deployment of new innovative approaches to service delivery  cooperation with other stakeholders such as social partners, other networks, career guidance services, chambers of commerce, authorities responsible for social security and taxation, etc. 4.5. Training It provides information about training (including pre-training) at national, regional and local level and, if applicable, any other learning activities supporting the increase of skills and knowledge within the network 4.6. Communication It lists those specific actions stemming from the national communications plans and/or the EURES communications strategy and, if applicable, other important communication and awareness-raising activities which are planned to be implemented in the reference period and of relevance for the support services listed under Sections 2 and 3 above. 4.7. Monitoring and evaluation of activities It lists the tools used to measure the outputs and outcomes of EURES activity at national level. ANNEX II TIMELINE FOR THE PREPARATION OF THE ANNUAL NATIONAL WORK PROGRAMME 1. PREPARATION PHASE National Coordination Offices to ensure that information on labour shortages and surpluses on national and sectorial labour markets is gathered, analysed and shared paying particular attention to the most vulnerable groups in the labour market and the regions most affected by unemployment and taking into account data on mobility flows and patterns. 2. DRAFTING PHASE National Coordination Offices to draft a first version of national work programme using the information collected during the preparation phase by 31 October of year N  1. The drafts are available in a dedicated section of the EURES portal Extranet. 3. JOINT REVIEW PHASE National Coordination Offices to jointly review the draft annual national work programmes by 31 December of year N  1. 4. ADOPTION PHASE National Coordination Offices to finalise the national work programmes taking into account the feedback received during the review phase by 31 January of year N. 5. IMPLEMENTATION PHASE Implementation of the annual national work programmes from January to December of year N. 6. REPORTING PHASE National Coordination Offices to collect information on results and report on the implementation of the national work programme by 31 March of year N + 1.